PER CURIAM.
There was sufficient evidence to support the finding that Brown and Lieberman were the owner's of the business; that a common nuisance was permitted by the owners to exist at the premises in violation of the Prohibition Act (27 USCA); but not enough was done under the special appearance for Lieberman to amount to submission to the jurisdiction. United States v. Collins and Lawlor (C. C. A.) 55 F.(2d) 70.
Decree modified to vacate the personal injunction against Lieberman and in all other respects affirmed.